     Case: 1:18-cv-05906 Document #: 34 Filed: 11/19/18 Page 1 of 1 PageID #:121

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Louis Martin
                                Plaintiff,
v.                                                  Case No.: 1:18−cv−05906
                                                    Honorable Ronald A. Guzman
City of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 19, 2018:


         MINUTE entry before the Honorable M. David Weisman: A settlement conference
is set for 12/11/18 at 2:00 p.m. Plaintiff's settlement letter shall be delivered to
Defendants, with a courtesy copy delivered to the Court, in chambers, on or before
11/27/18. Defendants' settlement letter shall be delivered to Plaintiff, with a courtesy copy
delivered to the Court, in chambers, on or before 12/4/18. The parties must also submit
their respective documents by email to Proposed_Order_Weisman@ilnd.uscourts.gov.
However, please note that settlement letters are not to be filed on the CM−ECF system.
By agreement, defendants' division deputy need not be present, but must be available via
telephone for ready−consultation for the duration of the settlement conference. The Court
looks forward to meeting with the parties at the settlement conference. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
